DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2022 has been entered.
Claims 19-30 are withdrawn; claims 1-18 are pending.

Response to Arguments
Applicant's arguments filed 18 October 2022 have been fully considered but they are not persuasive. As an initial matter, the Applicant argues against a reference that was not applied in the previous Office Action (Besson), and presents no arguments to the Laske reference that was presented.
Furthermore, the arguments are to the amended subject matter, which is indefinite and unclear for reasons presented below. Therefore, the Examiner can only address the prior art rejection as best understood.
Finally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually (Jones and Besson, page 6, “Remarks”) where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the first pad" in line 4. Claim 1 also recites the limitation “the second pad” in line 13. There is insufficient antecedent basis for these limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (U.S. 2007/0150008) in view of Laske et al (U.S. 2010/0305675), as best understood by the Examiner (see above 35 USC 112, second paragraph, or 35 USC 112(b) rejection). Jones discloses (Figures 1 and 3-5) a first electrode pad (Figure 4) having a non-conductive substrate (0032), two or more non-conductive adhesive regions (par. 0056) formed on the first pad non-conductive substrate and at least a first pad first conductive patient contact and a first pad second conductive patient contact wherein at least one patient contact is adhered to each non-conductive adhesive region: two or more first pad electrical leads (par. 0037), wherein each conductive patient contact is electrically connected to a different electrical lead; wherein each conductive patient contact on the first electrode pad is electrically isolated (par. 0034 and 0036) from the other patient contacts on the first electrode pad by the non-conductive first pad substrate and the adhesive regions; and a second electrode pad (Figures 1 and 5) having a non-conductive substrate, two or more non-conductive adhesive regions formed on the second pad non-conductive substrate and at least a second pad first conductive patient contact and a second pad second conductive patient contact wherein at least one patient contact is adhered to each non-conductive adhesive region; two or more second pad electrical leads, wherein each conductive patient contact is electrically connected to a different electrical lead; wherein each conductive patient contact on the second electrode pad is electrically isolated from the other conductive patient contacts on the second electrode pad by the non-conductive second pad substrate and the adhesive regions (par. 0009 and 0019); and wherein the first conductive patient contact and the electrical lead connected to the first conductive patient contact of the first electrode pad is configured to deliver a separate phase of a pulse and separate shock vector with the first conductive patient contact and the electrical lead connected to the first conductive patient contact of the second electrode pad and the second conductive patient contact and the electrical lead connected to the second conductive patient contact of the first electrode pad is configured to deliver a separate phase of the pulse and separate shock vector with the second conductive patient contact and the electrical lead connected to the second conductive patient contact of the second electrode pad for a defibrillation pulse (par. 0039 and 0041).
Jones discloses the claimed invention except for each electrode pad delivers a separate phase of a pulse and separate shock vector of a defibrillation pulse. Laske, however, discloses (Figures 2A-2C; par. 0044-0046) defibrillation leads including conductive and non-conductive electrode regions for delivering separate phases of a multiphasic pulse to a patient. Jones and Laske both disclose defibrillation using lead electrodes including regions that are electrically and physically isolated from each other. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jones’ adhesive external electrode pads with Laske’s separate anode and cathode leads in order to provide “the creation of complex gradients and virtual electrodes within the tissue that can reduce the defibrillation threshold (DFT) and increase pinning of reentrant circuits” (par. 0043 of Laske).
Regarding claim 2, Jones discloses (par. 0026) each non-conductive substrate is flexible and capable of providing optimal contact with an uneven contact surface when the patient contact interface is placed against the uneven contact surface.
Regarding claim 3, Jones discloses (Figure 1) at least a torso and abdomen of a patient.
Regarding claim 4, Jones discloses (Figure 1) each conductive patient contact has a particular shape.
Regarding claim 5, the Examiner considers the conductive patient contacts in, e.g., Figures 1, 4, 6 and 8 to depict a variety of shapes.
Regarding claim 6, the Examiner considers the conductive patient contacts in, e.g., Figures 1, 4, 6 and 8 to depict a variety of sizes.
Regarding claim 7, Jones discloses (par. 0056) each conductive patient contact is adhesive.
Regarding claim 8, Jones discloses (par. 0056) the areas of non-conductive substrate in between the conductive patient contacts are adhesive.
Regarding claim 9, Jones discloses (par. 0047) one or more conductive patient contacts is a sensor.
Regarding claim 10, Jones discloses (par. 0047) the sensor is at least active.
Regarding claim 11, Jones discloses (par. 0047) each conductive patient contact is an electrode.
Regarding claim 12, Jones discloses (par. 0047) the patient contacts are electrodes, and sensors.
Regarding claim 13, Jones discloses (par. 0047) the one or more sensors are arranged in the configuration separately from the one or more electrodes.
Regarding claim 14, Jones discloses (par. 0047) the one or more sensors are arranged in the configuration intermixed with the one or more electrodes.
Regarding claim 15, Jones discloses (par. 0037) the two or more conductive patient contacts are each connected to separate individual electrical leads.
Regarding claim 16, Jones discloses (par. 0037) two or more of the conductive patient contacts are connected to the same electrical lead.
Regarding claim 17, Laske discloses (par. 0043) a generator that generates a multiphasic pulse and wherein each phase of the multiphasic pulse is delivered within its own unique segment of the overall pulse timing sequence.
Regarding claim 18, Laske discloses (par. 0045-0046) a generator that generates a multiphasic pulse and wherein one or more phases of the multiphasic pulse is delivered within a time segment that overlaps to a greater or lesser degree with one or more of the other timing segments in the overall pulse sequence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792